     Case 1:16-cv-00156-DLC Document 111 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
VICTOR ENCARNACION, KALEB HAGOS,       :
KENNETH CLAVASQUIN, and THE BRONX      :               16cv156(DLC)
DEFENDERS,                             :
                                       :                   ORDER
                         Plaintiffs,   :
                                       :
               -v-                     :
                                       :
CITY OF NEW YORK,                      :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     For the reasons set forth in the conference of April 1,

2021, it is hereby

     ORDERED that the plaintiffs’ October 29, 2020 motion to

extend and enforce the settlement agreement of February 12, 2018

is denied.

     IT IS FURTHER ORDERED that the Clerk of Court shall close

the case.



Dated:      New York, New York
            April 1, 2021
